In a child visitation proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Orange County (Bivona, J.), dated September 15, 1995, which granted the paternal grandparents visitation with the child.
Ordered that the order is affirmed, with costs.
The grandparents commenced this proceeding pursuant to Domestic Relations Law § 72 for visitation with their granddaughter. The grandparents’ son, the child’s father, died from cancer in May of 1995, after which the appellant, the child’s mother, refused to allow the grandparents to see their granddaughter.
There is sufficient evidence in the record to support the Family Court’s determination that visitation would be in the child’s best interests, and we decline to disturb that determination on appeal (see, Matter of Emanuel S. v Joseph E., 78 NY2d 178; Lo Presti v Lo Presti, 40 NY2d 522). Rosenblatt, J. P., Copertino,Altman and Friedmann, JJ., concur.